The amendments to the claims, combined with the comments and showings found in the Declaration dated 1/11/21 have overcome the rejection over Meguriya.  The Examiner relies on the rationale and comments provided by applicants.  Similarly the rejection over Skostins has been overcome.
The Examiner acknowledges that she contacted applicants’ representative on April 12 and indicated that she was considering allowing the claims; however, after this conversation and a further review of the prior art the Examiner felt compelled to make the following new grounds of rejection.  The examiner apologizes for any confusion this phone call may have caused. 
As an aside the Examiner notes that applicants’ comments indicate that they believe that the language found in amended claims 1 and 35 does not contain product by process type language.  The Examiner does not agree.  The language “having been sheared” is not a process step per se but it does indicate that shearing at a level of about 1500 rpm to 4000 rpm occurs to form the claimed discrete droplets.  This means that such shearing occurs to obtain the resulting discrete droplets in the claims which corresponds to product by process type language.

Claims 1, 4 to 13 and 15 to 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 include contradicting ranges of .1 to 1.5 by weight and .2 to 1.4 by weight.  This renders the claims confusing.  
In claim 1, it is unclear what the basis for this weight is since phr and “of said cured elastomeric composition” are different.
Furthermore it appears that the ranges found the claims, such as .2 to 1.4, is intended to represent a percentage.  Clarification is requested.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 to 6, 9 to 13, 15, 18, 19, 21, 22, 24, 28 to 31 and 35 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bordoloi et al. as evidenced by the Laboratory Mixers, Model L5M-A, data sheet.
Bordoloi et al. teach silicone coating compositions that contain, as a cryoprotect-ant, glycerol in an amount of from 1 to 3 wt%.  The specifically disclosed amount of 1% by weight anticipates the claimed range as it falls within the range of .1 to 1.5 (or even .2 to 1.4).  This also meets the amounts of claims 21 and 22.  See paragraph 90 as well as paragraphs 48 and on which teach the curable silicone composition.  Paragraph 59 teaches that the systems are mixed using a L5M-A high shear homogenizer.  
The data sheet for this homogenizer indicates that it has a maximum speed of 8000 rpm, 6000 rpm under a full load.
Thus Bordoloi et al. teach a silicone coating that contains an amount of glycerol as claimed that undergoes high shear in a mixer having a maximum speed of 8000 rpm or 6000 under a full load. This differs from that claimed in that it does not specifically teach discrete droplets of uniformly distributed glycerol.  
The glycerol is distributed in the claimed composition by means of shear at a level of about 1500 rpm to about 4000 rpm.  This range is embraced by the mixer used in Bordoloi et al. such that it appears that the result of this mixing will be the same as that claimed. That is, Bordoloi et al. refer to high shear such that the skilled artisan would have anticipated shearing at a high speed such as 6,000 or 8,000, or even a speed within the range of 1500 to 4000 rpm.  Thus while Bordoloi et al. do not specifically teach the discrete droplets the skilled artisan would have expected them to be inherent-ly present as the process which forms them in the claimed composition is the same as that disclosed by Bordoloi et al.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Please note MPEP 2113, which addresses the appropriateness of a rejection under 35 USC 102/103 for product by process claims.
For instance paragraph 100 of Bordoloi et al. teach that nanoscale fillers readily undergo agglomeration such that proper dispersion using a high shear homogenizer is advantageous to counteract this effect.  From this the skilled artisan would have like-wise found a dispersion of glycerol to have been inherently formed under such high shear homogenization.
If not anticipated one having ordinary skill in the art would have found a shear speed within the claimed rpm range obvious over the teachings in Bordoloi et al. given the fact that the machine used therein can have a speed of up to 8,000 rpm and high shearing is preferred.  
In this manner claim 1 is anticipated and/or rendered obvious by Bordoloi et al.
The Examiner notes that applicants’ Declaration compares results with low shear speeds but does not compare results with higher speeds as found in the homogenizer in Bordoloi et al.  There is no criticality shown for the range of 1,500 to 4,000.  
Thus in this manner the claimed composition is anticipated by Bordoloi et al. as being inherently present therein, or as being the inevitable result of shearing at a speed within the claimed range.  
For claims 4 and 5 see again see paragraphs 48 and on as well as paragraph 75.
For claims 6 and 9 note that paragraph 90 also teaches the presence of silica particles, meeting the claimed filler.  See also paragraph 94.
For claims 9 and 10 note that the silicone formulation in paragraph 80 contains a blue dye.  

	For claims 12 and 13 note that supra which points to where in Bordoloi et al. the components are provided and where the shear level is disclosed.  See also paragraph 75 which prepares a mixture with the silicone rubber and crosslinking agent to which glycerol is added.  
	For claims 15 and 31 see paragraph 81 which teaches curing by heat.
	For claim 24 again see paragraphs 48 and on, such as paragraphs 68 and 75.
	For claim 30 note that these levels are within the range of up to 8000, or even up to 6000 such that the skilled artisan would have anticipated and/or found such a shear level obvious over this disclosure.
	For claims 35 and 19, note the comments found supra regarding claim 1.  In addition to this the Examiner notes that Bordoloi et al. do not teach a foam material.  Note, though, that the instant closed cell foam formation is the result of shearing the glycerol in the silicone rubber such that this property would be expected to be inherently formed in the composition of Bordoloi et al. which is sheared in the same manner.  

Claims 7, 8, 16, 17, 20, 23, 25 to 27 and 32 to 34 are not taught or suggested by Bordoloi et al.  For claims 7, 8, 16, 17 and 25 to 27, note that there is no teaching or suggestion of a blowing agent. For claims 20 and 32 to 34 note that there is no teaching or suggestion of such a specific gravity range.  See for instance Table 4 and paragraph 80 which teach specific gravity values significantly higher than that claimed.  For claim 23 note that there is no motivation to use less than 1 wt% glycerol in Bordoloi et al. Note too that .8 wt% is 20% lower than the lowest level disclosed, 1 wt%.  This is a significant difference that would not have been obvious over the teachings in Bordoloi et al.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
4/15/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765